Citation Nr: 0432371	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for ischemic optic 
neuropathy, claimed as secondary to radiation and/or 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION


The veteran had active service from May 1968 to May 1972.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

The Board notes that the veteran presented testimony during a 
hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on May 4, 2004.  A copy of the hearing transcript 
issued following the hearing is of record.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, 
it appears that additional development needs to be performed 
with regards to the veteran's claim of exposure to ionizing 
radiation.  At the time of the May 2004 hearing on appeal, 
the veteran testified that he performed munitions maintenance 
on atomic weapons while stationed at Kadena Air Force Base in 
Okinawa.  The RO requested service personnel records from the 
National Personnel Records Center (NPRC) to confirm the 
veteran's radiation exposure, and received a Radiation 
Questionnaire from the veteran; however, there is no 
indication in the record that the RO attempted to obtain 
other records that contain radiation exposure information 
(e.g. Air Force unit records).  

Additionally, the veteran has not been afforded a VA medical 
examination to determine the etiology of the claimed 
disorder.  Therefore, the Board finds that the veteran's case 
must be remanded so that the RO can perform an alternate 
search for records documenting radiation exposure.  In 
addition, the veteran should be given a VA medical 
examination that includes a medical opinion of the etiology 
of the claimed optic neuropathy, and takes into account all 
the medical evidence of record.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his optic 
neuropathy since March 2004, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his optic neuropathy at any 
VA Medical Center (VAMC) since 1997.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO should ensure that all likely 
sources that may possess radiation 
exposure information of the veteran or 
his unit have been contacted.   Any 
negative replies to requests for 
information should be associated with the 
claims file.  As well, any evidence 
establishing radiation exposure should be 
associated with the claims file.

3.  After the development described above 
has been completed, the veteran should be 
afforded a VA examination, conducted by 
an appropriate specialist, to evaluate 
the nature, severity, and etiology of the 
claimed disorder.  If the examiner finds 
no such disorder, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disorder.  The 
examiner should review all of the 
veteran's in-service and post-service 
medical records and history.  Following 
an examination of the veteran and a 
review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's optic 
neuropathy became manifest during active 
service or to a compensable degree within 
a one year period of his discharge from 
active service, is related to any in-
service incident or injury, or otherwise 
related to his active service.  As well, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the veteran's optic 
neuropathy is related to exposure to an 
herbicide agent, such as Agent Orange, or 
is related to exposure to ionizing 
radiation.  Lastly, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed disorder is related to any post-
service event(s) or diseases.  If the 
etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's optic neuropathy.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for ischemic optic 
neuropathy.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




